Citation Nr: 1814433	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-22 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1982 to June 1985 and from December 1990 to June 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for diabetes mellitus was denied in an unappealed rating decision dated in July 2007 as the evidence did not show that such disability was incurred during service, manifested to a compensable degree within one year of the Veteran's separation from service, or is otherwise related to military service.

2.  Evidence received since the July 2007 RO decision denying service connection for diabetes mellitus does not relate to an unestablished fact necessary to substantiate the claim, or raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim for service connection for diabetes mellitus.  38 U.S.C.A. §§ 5104, 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the notice requirements have been satisfied by letters in September 2010, September 2014 and October 2014. 

With respect to VA's duty to assist, the Board also finds that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. 
 § 3.159 (2017).  VA has assisted in obtaining identified treatment records. 

New and material evidence to reopen claims

In a July 2007 rating decision, the RO denied service connection for diabetes mellitus.  The Veteran did not appeal that decision.  In June 2011, the RO denied reopening his claim based on a lack of new and material evidence.  New and material evidence is still required to reopen the previously denied claim of entitlement to service connection for diabetes mellitus.  Therefore, the July 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 (2008). 

In reviewing the July 2007 decision, the Board has determined that a new and material evidence analysis is proper for the diabetes mellitus issue on appeal, as they were clearly adjudicated by the June 2007 decision.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (when determining whether a new and material evidence analysis is required, the focus of VA's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter). 

In the most recent Statement of the Case (SOC) in May 2014, the AOJ denied reopening the Veteran's claim for diabetes mellitus.  Regardless of the AOJ's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the AOJ should be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the diabetes mellitus issue before proceeding to adjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been provided, that is where the analysis must end.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2017).

The question of whether new and material evidence has been received sufficient to reopen the matter is a threshold question in any case involving a previously denied claim.  Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).  That is, a finally decided claim must be reopened where the claimant submits new and material evidence relative to a fact that was unestablished at the time of the prior final decision on the claim.  Shade, 24 Vet. App. at 119.

For the purpose of reopening a claim, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156 (a) has not been received since the final July 2007 rating decision.  Specifically records including, but not limited to recent VA treatment records from Mayaguez VA Outpatient Clinic, reveal evidence that may be new, as in not previously submitted, but is not material.  This new evidence was cumulative and redundant, as these records still showed no nexus between the Veteran's active service and his diagnosed diabetes mellitus. 

In the July 2007 rating decision, the RO explained that with respect to the Veteran's diabetes mellitus, there was no indication in his service treatment records (STRs) that he had treatment for diabetes mellitus and that this condition was first discovered about 15 years after separation from active duty.  The evidence presented at the time of the rating decision in July 2007 did not show a nexus between the Veteran's diabetes mellitus and the Veteran's active service, as such the claim was denied.  The new evidence presented since that rating decision shows ongoing treatment for diabetes mellitus; however, there is still no competent evidence to include no medical opinions linking the Veteran's diabetes mellitus is related to his active service. 

The Board finds that the additional medical evidence of record does not constitute new and material evidence to reopen the claim for diabetes mellitus.  In short, this evidence, if presumed credible, still does not relate to an unestablished fact necessary to substantiate the diabetes mellitus claim, i.e. whether the Veteran's active service is connected to the Veteran's currently diagnosed diabetes mellitus, and does not raise a reasonable possibility of substantiating the claims. 

Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied diabetes mellitus claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

To the extent that the Veteran has continued to allege that his claimed disability is related to service.  Such contentions were previously of record at the time of the July 2007 rating decision.  Moreover, lay assertions of medical causation cannot serve as a predicate to reopen a claim.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Given that new and material evidence has not been submitted, the Board will not adjudicate the underlying claim for diabetes mellitus.


ORDER

The petition to reopen the claim for entitlement to service connection for diabetes mellitus based upon the submission of new and material evidence is denied.


REMAND

Upon review of the record, further evidentiary development is required prior to the adjudication of the Veteran's claim of entitlement to service connection for PTSD. 

In claims seeking service connection, VA must arrange for an examination to secure a nexus opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claims.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran asserts entitlement to PTSD due to active duty service in South West Asia during the Persian Gulf War where he experienced fear and anxiety related to missile attacks and exposure to dead bodies.  

The Veteran's DD-214 shows that he served on active duty in South West Asia.  Furthermore, his VA treatment records show a diagnosis of PTSD.  However, his treatment records do not indicate the etiology of his PTSD diagnosis.  Based upon this evidence the Board finds that the low threshold of McClendon is met and a VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any diagnosed PTSD.  All tests and studies deemed necessary by the examiner must be performed.  The examiner's explanation should also take into account and address the symptoms, findings, and diagnoses expressed in the post-service VA treatment records.

Based on a review of the claims file and clinical findings of the examination, the VA examiner is requested to determine whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD.  After such findings have been made the VA examiner should address the following as relevant: 

a)  If the examiner finds that the Veteran does not demonstrate a current diagnosis of PTSD, the examiner should address and explain the discrepancies with all previous diagnoses of PTSD.

b)  If the Veteran is diagnosed with PTSD, the examiner should then offer opinions as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's reported stressor support a diagnosis of PTSD and whether the Veteran's symptoms are related to the reported stressor.

c)  For any acquired psychiatric disorder that is currently manifested or otherwise indicated in the record, the examiner should offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the diagnosed acquired psychiatric disorder is related to the Veteran's active military service.  

The supporting rationale for all opinions expressed must be provided.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


